UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                 No. 95-31064
                               Summary Calendar



                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                    VERSUS


                            HAROLD RAY WISDOM,


                                                        Defendant-Appellant.



          Appeal from the United States District Court
              For the Western District of Louisiana
                          (CR-95-50012)

                                 May 14, 1996


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Harold     Ray   Wisdom    argues   that     his   trial   counsel     was
ineffective for failing to respond to the Government’s request for

notice of his alibi witnesses; by failing to call alibi witnesses

at trial, and for failing to request additional jury instructions.

     Wisdom’s    ineffective-assistance-of-counsel          claim   based    on

counsel’s failures regarding alibi witnesses was not factually


     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
developed in the district court.         We therefore decline to address

the merits of the claim on direct appeal, but we do so without

prejudice to Wisdom’s right to raise the issue in a 28 U.S.C. §

2255 motion proceeding.        See United States v. Andrews, 22 F.3d

1328, 1345 (5th Cir.), cert. denied, 115 S. Ct. 346 (1994).

      With respect to Wisdom’s argument that counsel was ineffective

in   failing   to   request   additional   jury   instructions,   we   have

reviewed the record, including the trial transcript and the jury

instructions given by the district court to the jury, and have

determined that Wisdom has failed to demonstrate that his counsel

was ineffective in failing to request the additional instructions

proposed by Wisdom on appeal.       See Strickland v. Washington, 466

U.S. 668, 687 (1984).

      AFFIRMED.




                                     2